Citation Nr: 1445502	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-43 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left hip strain with osteoarthritis and status post arthroscopic surgery scars ("left hip disability").  

2.  Entitlement to a compensable evaluation for lumbar spine with degenerative disc disease and transitional L5 ("lumbar spine disability").  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake, City, Utah.  The case has since been returned to the RO in Atlanta, Georgia.

The October 2007 rating decision granted service connection for a left hip disability and assigned a 10 percent evaluation effective September 1, 2007; and granted service connection for a lumbar spine disability and assigned a noncompensable evaluation effective September 1, 2007.  The Veteran appealed for higher initial evaluations for both disabilities.  

During the pendency of the appeal, the Veteran appealed for a temporary total evaluation for his left hip disability due to surgery.  The RO issued a rating decision on May 2009 granting a temporary 100 percent evaluation for convalescence due to left hip surgery from October 13, 2008 and assigned a 10 percent evaluation effective January 1, 2009.  The Veteran continues to appeal for a higher evaluation for his left disability.  See December 2008 statement.  

In an August 2014 correspondence, the Veteran withdrew his request for a Board hearing.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that his service-connected left hip disability and service-connected lumbar spine disability are more disabling that the current 10 percent and zero percent evaluations, respectively, reflect.  

The record shows that the Veteran's most recent VA examinations for his left hip disability were in January 2009 and for his lumbar spine disability in August 2009.  Since these VA examinations, the record does not include evidence which adequately describes the current nature and extent of the Veteran's service-connected left hip and lumbar spine disabilities.  Therefore, to ensure that the record reflects the current severity of these disabilities, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to evaluate properly the service-connected disabilities under consideration.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses level of impairment since previous examination);  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present left hip and lumbar spine symptoms, as well as any significant pertinent interval medical history since his last VA examinations in 2009.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for his left hip and lumbar spine disabilities that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

2.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected left hip and lumbar spine disabilities.  This includes, but is not limited to determining his range of motion, whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination.  

All necessary tests should be conducted.

The claims file, including a copy of this REMAND, should be made available to the examiner.

The examiner should consider the Veteran's contention that since his left hip surgery, he has continued to have ambulation issues.  See November 2009 VA Form 9. 

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



